Citation Nr: 0800503	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating 
for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, and a February 2004 rating decision of the RO in Waco, 
Texas.

The Board notes that the February 2004 rating decision also 
granted service connection for tension headaches and assigned 
an initial noncompensable disability rating.  The veteran 
appealed the assigned rating but indicated in a May 2005 
statement that his appeal would be satisfied by the 
assignment of a 30 percent evaluation.  The RO subsequently 
granted a higher initial evaluation of 30 percent in a 
September 2005 rating decision.  As the full benefit sought 
by the veteran has been granted, that issue is not presently 
before the Board.

In October 2007, the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

Since the claim for an initial compensable disability rating 
for the veteran's mitral valve prolapse must be further 
developed, the Board is remanding that issue to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required.




FINDING OF FACT

The veteran's GERD is manifested by recurrent epigastric 
distress that is not productive of considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
for GERD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  The 
veteran has repeatedly indicated, most recently at the 
October 2007 hearing, that his appeal would be satisfied by 
the assignment of an initial 10 percent disability rating for 
his GERD.  As the evidence of record is sufficient to 
establish his entitlement to this initial disability rating, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002) 38 C.F.R. § 3.159 (2007).

Factual Background

The report of a January 2003 fee-basis examination notes the 
veteran's complaints of frequent gastritis and chronic 
stomach problems since 2000.  He reported that had been 
unable to eat or keep food down, and that he vomited two to 
three times per week.  He also reported stomach pain and a 
general feeling of nausea.  He denied vomiting blood or 
passing melanic stools.  At the time of the examination, he 
stated he still experienced symptoms on occasion.  An upper 
gastrointestinal X-ray study revealed moderate GERD with no 
hiatal hernia, ulcerations, or masses.

The veteran was afforded a VA examination in February 2005.  
He reported that he began experiencing stomach problems in 
1996 with vomiting, but that his only current symptom was 
bloating.  The impression was GERD with symptoms, and the 
examiner noted that the veteran was doing very well on 
medication.

In his May 2005 substantial appeal (VA Form 9), the veteran 
stated that he continued to take medication on a daily basis 
to treat his GERD.  He also stated that he experienced nausea 
and chronic stomach pain.

The veteran was afforded another VA examination in June 2005.  
He complained of almost daily indigestion, belching, and 
chronic flatus.  He reported experiencing nausea at least two 
to three times per week, as well as occasional constipation 
when taking long trips.  He also reported that he bloated 
easily and sometimes had a bitter taste in his mouth.  He 
denied vomiting, diarrhea, melena, and abdominal pains.  An 
upper gastrointestinal X-ray study was ordered to determine 
whether he had an ulcer, reflux, or hiatal hernia, but the 
test was negative.  The diagnosis was GERD.

The veteran reported in a February 2006 statement that he 
experienced regurgitation and pain in his arm and shoulder.

At the October 2007 hearing, the veteran testified that he 
took medicine for his GERD.  He stated that he experienced 
regurgitation on a daily basis, and that it interfered with 
his speech.  He also reported feeling a tightening in his 
throat and having occasional shoulder pain.  He testified 
that the prescription medication he took improved his 
indigestion but that he avoided consuming acidic foods and 
beverages.

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected GERD warrants an initial 
compensable disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Analysis

The veteran's GERD is rated by analogy under 38 C.F.R. § 
4.114, Diagnostic Code 7346.  Under this code, the maximum 
schedular rating of 60 percent is warranted when there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.

The Board finds that the veteran's GERD symptoms most closely 
approximate the criteria for an initial 10 percent disability 
rating.  The evidence of record reflects that he regularly 
experiences symptoms of epigastric distress, including 
nausea, bloating, indigestion, and arm and shoulder pain.  He 
also experiences other symptoms, including stomach pain, 
chronic flatus, regurgitation, and constipation.  However, 
there is no evidence that these symptoms are productive of 
considerable impairment of health or that he experiences 
symptoms such as dysphagia or pyrosis.  Accordingly, a higher 
initial disability rating of 30 percent is not warranted.

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the veteran's GERD has warranted a 10 percent disability 
rating.

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected GERD.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 10 percent disability rating granted 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.


ORDER

An initial disability rating of 10 percent for GERD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

At the October 2007 hearing, the veteran testified that his 
private physician, Dr. Scott Barclay, had referred him to a 
cardiologist for tests concerning his mitral valve prolapse.  
He stated that the testing was scheduled to occur later that 
week.  He also indicated that he believed that his service-
connected hypertension had aggravated his mitral valve 
prolapse, and that the testing was being performed to 
determine if his condition had indeed worsened.  The Board 
finds that these private medical records are pertinent to the 
veteran's claim for a higher disability rating, and 
reasonable efforts must be made to obtain them.  38 C.F.R. 
§ 3.159(c)(1) (2007).

Additionally, the record reflects that he was scheduled for a 
VA examination in August 2007 to evaluate the severity of his 
mitral valve prolapse, but that he left before the 
examination was performed due to a scheduling conflict.  In 
light of the veteran's allegation that his service-connected 
mitral valve prolapse has worsened, the Board finds that a 
new VA examination is warranted to assess the current level 
of the veteran's disability.  38 U.S.C.A. § 5103A(d) (West 
2002); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request the 
veteran to provide any private medical 
records that pertain to his mitral valve 
prolapse, including but not limited to 
those records of his treatment by Dr. 
Barclay and the private cardiologist.  It 
also should request the veteran to provide 
the identifying information and any 
necessary authorizations to enable VA to 
obtain such records on his behalf.

2.  The RO or the AMC then should obtain a 
copy of any pertinent records identified 
but not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform him and request him to 
provide the outstanding evidence.

3.  After any available records are added 
to the claims file, the RO or AMC should 
schedule the veteran for a VA examination 
for an evaluation of the current severity 
of his mitral valve prolapse.  Prior to 
examining the veteran, the examiner must 
review the entire claims file, including a 
complete copy of this remand.  All 
necessary diagnostic testing should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusion reached.  Specific 
information is needed to assess the 
severity of the disability.

4.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


